DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 2/4/2021.

Response to Arguments
All of Applicant’s arguments filed 2/4/2021 have been fully considered and are not persuasive.
The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
  The arguments in the response filed 2/4/2021 will be addressed below to the extent they apply to the current rejections.
Applicant argues that Contrado concludes that S.mutans is strongly correlated with caries but not necessarily with periodontal disease.
This is not persuasive as Contrado also concludes that patients with gingivitis or milder forms of periodontal disease are more likely to have low counts of S. mutans than subjects with more severe forms of periodontitis, who showed significantly higher counts of the cariogenic species, thus Contrado clearly teaches that periodontal disease such as gingivitis has a negative relationship with S.mutan that could be helped via destruction of the S.mutans. This is supported by Ratcliffe who teaches methods of treating gingivitis by reducing or skilling S.mutans. 
Applicant remarks that Popova and Kencichi fail to teach S.mutanw when discussing periodontal disease.
This is not persuasive as the reference not mentioning S.mutans does not teach away from using a composition which kill S.mutans to treat gingivitis given the teachings of Marx and Ratcliffe. 

This is not persuasive as Applicants are not comparing the instant invention to the closest prior art (i.e. the composition of Wollwage).
Applicant remarks that the prior art does not suggest that the claimed compound could be used equivalently to and therefore replace common prior art treatment.
This is not persuasive, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
New Rejections Necessitated by Claim Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-10 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wollwage (US 2006/0013895), Marx (US 5,898,037) and Ratcliffe (US 4,808,389). Wollwage is cited on the 9/4/2019 IDS.
Wollwage discloses a composition containing at least an organic or inorganic compound that releases chlorine in aqueous solutions (Abs).
Wollwage discloses an example wherein the composition (a tablet) comprises potassium hydrogen monopersulfate (reading on persulfate compound and instant claim 5), sodium bicarbonate (reading on claims 8 and 19), citric acid (reading on instant claim 3), binder (reading on instant claim 10) and sodium chloride (reading on instant claims 6 and 17-18) [0035].  This composition reads on the claimed active composition.
Regarding the elected species of sodium carbonate and bicarbonate, Wollwage teaches that suitable effervescents include both sodium carbonate and sodium bicarbonate and while they are not taught to be used together, it is prima facie obvious to combine two art recognized equivalents, each taught by the prior art to be used for the same purpose to create a new composition for the same purpose. 
Wollwage teaches that the tablet is self-dissolving (Wollwage – claim 25) and the tablet is dissolved in an aqueous solution (water) in the presence of the object or body part that is to be 
Wollwage further teaches that the composition can be used to treat parts of the body affected with candida, such as candida albicans, such as the mucous membranes of the mouth cavity.
Regarding claim 7: Claims 7 recites a property of the claimed oxidizing agent, as the prior art teaches the elected and claimed agent (potassium hydrogen monopersulfate), the compound of the prior art and the compound claimed are expected to have the same properties of oxidation potential in aqueous solutions as a compound and its properties are inseparable.
Regarding claim 4: Wollwage teaches that the acid (i.e. citric acid) is used in such a quantity such that when the composition is dissolved in a certain quantity of an aqueous solution creates a pH value of less than 5.5 (Wollwage – claims 18 and 29).
Regarding claim 9: Wollwage does not teach the composition to comprise fluoride salts, thus the limitations of the claimed have been met.
It is noted that Wollwage further teaches that the composition is also suitable for fighting parts of the body contaminated with streptococcus mutans [0031]. Wollwage doesn’t teach application of the solution to the teeth, gingival and gingival margins.
Marx teaches that periodontal disease is usually characterized by bacterial infection of gingival tissues, and is in part caused by dental plaque. Sterotococcus mutans is the bacteria most commonly associated with gum inflammation and other aspects of gingivitis (Col. 9, lines 3-10).
Ratcliffe teaches a method for reducing gingivitis comprising the steps of killing and reducing S.mutans and other gram positive bacteria by topically applying to the oral cavity the desired solution (Ratcliffe – claim 1). Ratcliffe teaches that the composition is a wash or rinse in solution and teaches that the subjects were instructed to rinse with vigorous swishing of rinse between the teeth for 30 seconds with the test mouthwash (Abs and Col. 4, lines 25-35).

While the art doesn’t specifically teach application to the gingival and gingival margins, the art teaches vigorous swishing of the solution between the teeth (i.e. in the mouth), therefore the solution is being applied evenly through all mouth surfaces, in particular those which are in close proximity to the teeth, such as the teeth, gingival and gingival margins.

Claims 1, 3-10, -11-13, 15-16 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wollwage (US 2006/0013895), Marx (US 5,898,037) and Ratcliffe (US 4,808,389), as applied to claims 1, 3-10 and 17-19 above, and further in view of Rudy (US 4,971,782), De Vreese (US 2008/0233541), Connelly (US 5,738,113) and Sasson (US 6,280,775). Sasson is cited on the 9/4/2019 IDS.
The prior art above make obvious the limitations of claims 1, 3-10 and 17-19, however, Wollwage doesn’t teach the additional steps recited by claims 11-13.
Rudy discloses compositions for treating oral bacterial in the mouth, such as a toothpaste or a gel comprising a peroxide, a bicarbonate salt and a stabilizer (Abs).  Rudy further teaches that the peroxide can be included in the composition in compound form, e.g. as a solid organic peroxide, solid inorganic peroxide, or mixtures thereof.  A suitable solid inorganic peroxide includes ammonium persulfate and zinc persulfate (reading on oxidizing agent selected from a persulfate compound). Rudy teaches that the peroxide component is present in amounts sufficient to inhibit the mobility of oral bacterial, e.g. in the treatment of gingivitis (Col. 3, lines 1-20 and 40-45). Rudy teaches that the viscosity of the gel or paste 
De Vreese teaches devices for treating teeth and/or gums, such as whitening, treating bacteria, etc. (Abs).  De Vreese teaches the compositions to comprise to comprise agents such as potassium monopersulfate [0238], other cleaning agents [0239].  De Vreese teaches that agents such as xanthan gum and carboxymethylcellulose can be added in amounts ranging from 0.1-15% to create a highly viscous gel [0261]. De Vreese teaches that suitable formulations are any which provide the appropriate viscosity, stickiness, friction and are compatible with the teeth/gums [0266].
 Therefore, it would have been prima facie obvious to mix the composition of Rudy of Ex. 27 with a gel or paste vehicle such as those comprising carboxy methyl cellulose and/or xanthan gum (in amounts of 0.1-15%) as these are taught by De Vreese to be suitable ingredients to formulating gels having the right viscosities which are compatible with teeth and gums and Rudy teaches that gums and carboxymethyl cellulose is a suitable ingredient for use.
Connelly teaches a method for the control and reduction of dental caries (Abs).  Connolly teaches that part of the treatment includes the application of both a fluoride gel and a mouth rinse.  The gel is taught to be applied before bed and the rinse is used after breakfast each day for 60-120days (Table 4).
In view of the teaching of above, it would have been prima facie obvious to combine the rinse of Wollwage/Marx/Ratcliffe with the gel of Rudy/De Vreese above and create a combined treatment protocol for treating gingivitis wherein the gel of Rudy/De Vreese is applied at night and the oral solution of Wollwage/Marx/Ratcliffe is used the following morning (and subsequently as needed) as both Wollwage/Marx/Ratcliffe and Rudy/De Vreese teaches the formulations to be oral formulations for treating gingivitis using persulfate and chloride compounds and its prima facie obvious to combine two separate composition into a single method of treatment as the prior art demonstrates that these types of 
Regarding claim 12: As discussed above, the prior art makes obvious applying a gel at night and the solution/rinse the following day, thus reading on applying the gel at least a day before application of the aqueous solution.
Regarding claim 13: The prior art makes obvious applying the rinse over the course of a few days as necessary to treat said condition.

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613